UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7376


ANTHONY LEON HOOVER,

                       Petitioner – Appellant,

          v.

ROBERT C. LEWIS, Director of Prisons; MICHAEL J. LAMM,
Superintendent; STATE OF NORTH CAROLINA ADMINISTRATION;
ALLEN W. KELLER, JR., Secretary of State,

                       Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:10-cv-00129-JAB-LPA)


Submitted:   March 31, 2011                  Decided:   May 20, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony         Leon    Hoover   seeks     to      appeal    an   unspecified

order allegedly entered on September 23, 2010.                           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain      interlocutory         and       collateral     orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,      337 U.S. 541,    545-46       (1949).      The    order

Hoover    seeks    to       appeal    is     neither       a     final   order    nor    an

appealable interlocutory or collateral order, and his notice of

appeal was premature as to the final order in his proceeding.

Accordingly, we dismiss the appeal for lack of jurisdiction.                             We

deny Hoover’s motions to compel, for a temporary restraining

order,    and    for    a    Federal       Marshal.         We    dispense     with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                 DISMISSED




                                             2